Affirmed and Opinion Filed August 11, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01083-CR
                               No. 05-21-01084-CR

                EX PARTE VICTORIA IFEANYI ANWUZIA

                On Appeal from the County Court at Law No. 1
                           Rockwall County, Texas
                Trial Court Cause Nos. CR16-0886, CR16-0887

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      Victoria Ifeanyi Anwuzia appeals the trial court’s order denying relief on her

post-conviction applications for writ of habeas corpus. In a single issue, appellant

argues the trial court erred by declining to review her first and third claims and

holding that review was barred because the claims could have been raised on direct

appeal. We affirm.

      A jury found appellant guilty of assault causing bodily injury and driving

while intoxicated. Anwuzia v. State, No. 05-21-00129-CR, 2022 WL 1448134, at *1

(Tex. App.—Dallas May 9, 2022, no pet.) (mem. op., not designated for

publication). The court assessed punishment at 90 days and 60 days respectively in
the Rockwall County Jail, probated for twenty-four months. Id. The trial court also

assessed a fine of $1000 in each case. Id. Appellant filed an appeal of these

convictions but did not file a brief or the reporter’s record. This Court affirmed the

trial court's judgments. Anwuzia v. State, No. 05-17-01469-CR, 2018 WL 2949442,

at *1 (Tex. App.—Dallas June 13, 2018, no pet.) (mem. op., not designated for

publication). The State later filed motions to revoke community supervision in both

cases. Anwuzia, 2022 WL 1448134, at *1. After a hearing, the trial court granted the

motions, rendered judgments revoking appellant’s community supervision, and

sentenced her to 90 days and 60 days in jail respectively. Id.

      Appellant filed an application for a post-conviction writ of habeas corpus

under article 11.072 of the code of criminal procedure. TEX. CODE CRIM. PROC.

art. 11.072. She asserted three grounds for relief: (1) she was erroneously allowed to

represent herself at trial without proper admonishments required by Faretta v.

California, 422 U.S. 806 (1975), and her waiver of counsel cannot be held to be

voluntary; (2) the evidence is legally insufficient to sustain her conviction for

assault; and (3) her conviction should be vacated because there was insufficient

probable cause to detain her vehicle. The trial court denied her requested relief.

                                Standard of Review
      An applicant for post-conviction habeas corpus relief bears the burden of

proving their claim by a preponderance of the evidence. Ex parte Torres, 483 S.W.3d

35, 43 (Tex. Crim. App. 2016). In reviewing the trial court’s order, we view the facts
                                         –2–
in the light most favorable to the trial court’s ruling, and we uphold the ruling absent

an abuse of discretion. Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App. 2006).

      When the underlying conviction results in community supervision, an ensuing

post-conviction writ must be brought pursuant to article 11.072 of the code of

criminal procedure, and the trial judge is the sole fact-finder. Torres, 483 S.W.3d at

42.

      When reviewing the trial court’s order denying habeas corpus relief, “we

afford almost total deference to a trial court’s factual findings when they are

supported by the record, especially when those findings are based upon credibility

and demeanor.” Id. We defer to the trial court’s ruling on mixed questions of law

and fact, if the resolution of the ultimate question turns on an evaluation of credibility

and demeanor. Ex parte Weinstein, 421 S.W.3d 656, 664 (Tex. Crim. App. 2014).

If, however, the trial court’s determinations are questions of law, or else are mixed

questions of law and fact that do not turn on an evaluation of witnesses’ credibility

and demeanor, then we owe no deference to the trial court’s determinations and

review them de novo. State v. Ambrose, 487 S.W.3d 587, 596 (Tex. Crim. App.

2016).

      When the trial court determines from the face of the application and attached

documents that the applicant is manifestly entitled to no relief, the court should deny

the application as frivolous. TEX. CODE CRIM. PROC. art. 11.072, § 7(a). Otherwise,


                                          –3–
the court should enter a written order including findings of fact and conclusions of

law. Id.

                                     Analysis
      The State contends that appellant’s claims in her habeas applications could

have been raised on direct appeal from her convictions. We agree.

      An application may not be filed under article 11.072 if the applicant could

obtain the requested relief by means of an appeal. See TEX. CODE CRIM. PROC. ANN.

art. 11.072, § 3(a); Ex parte Cruzata, 220 S.W.3d 518, 520 (Tex. Crim. App. 2007);

Ex parte Townsend, 137 S.W.3d 79, 81 (Tex. Crim. App. 2004) (“Great Writ should

not be used” to obtain relief that should have been obtained on appeal). The writ of

habeas corpus is an extraordinary remedy that is available only when there is no

other adequate remedy at law. Cruzata, 22 S.W.3d at 520.

      Appellant recognizes that she may not obtain relief by habeas if she could

have obtained that relief by means of an appeal. See TEX. CODE CRIM. PROC.

art. 11.072, § 3(a). She argues, however, that this rule does not apply to

constitutional claims such as her claims regarding the lack of admonishments about

self-representation and the lack of probable cause to detain her vehicle. This is

incorrect. “Even a constitutional claim is forfeited if the applicant had the

opportunity to raise the issue on appeal.” Townsend, 137 S.W.3d at 81. Nothing

prevented appellant from raising these contentions on direct appeal and she does not

argue otherwise. See Cruzata, 220 S.W.3d at 520. Because appellant could have
                                        –4–
obtained the requested relief by means of a direct appeal, she is not entitled to assert

those claims by way of habeas corpus. Id.; see also TEX. CODE CRIM. PROC. art.

11.072, § 3(a).

      We conclude the trial court did not err by denying appellant’s applications for

a writ of habeas corpus. We overrule appellant’s sole issue on appeal.

                                     Conclusion
      Because appellant’s claims could have been presented on direct appeal, they

are not cognizable in a post-conviction application for habeas corpus. The trial court

did not err by denying the applications as frivolous. Accordingly, we affirm the trial

court’s orders.




                                             /Erin A. Nowell//
                                             ERIN A. NOWELL
                                             JUSTICE

211083f.u05
211084f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                          –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE VICTORIA IFEANYI                    On Appeal from the County Court at
ANWUZIA                                      Law No. 1, Rockwall County, Texas
                                             Trial Court Cause No. CR16-0886.
No. 05-21-01083-CR                           Opinion delivered by Justice Nowell.
                                             Justices Partida-Kipness and
                                             Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 11th day of August, 2022.




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE VICTORIA IFEANYI                    On Appeal from the County Court at
ANWUZIA                                      Law No. 1, Rockwall County, Texas
                                             Trial Court Cause No. CR16-0887.
No. 05-21-01084-CR                           Opinion delivered by Justice Nowell.
                                             Justices Partida-Kipness and
                                             Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 11th day of August, 2022.




                                       –7–